Reasons for allowance
          Claims 1-21 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Barfield et al. (U.S. Pub No.2018/0136332 A1).  Barfield directed toward a controller/application synchronizes a camera's image capture rate with a LIDAR light burst rate and direction.  A user may identify and manually bound an object-of-interest in an image captured with the camera with a user interface.  Image and LIDAR point cloud data corresponding to the object-of-interest are applied to a machine learning model to train the model to automatically identify and bound objects-of-interest in future images based on point cloud data corresponding to the future images without human intervention.  The LIDAR point cloud data and corresponding image data from the automatically identifying and bounding of objects are applied to the trained model to result in a refined trained machine learning model.  The refined machine learning model may be used to determine the nature, location, distance, motion, and heading of an object of interest in an image by evaluation of the image without using corresponding LIDAR point cloud data. Barfiled alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-21 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MD N HAQUE/Primary Examiner, Art Unit 2487